EVERETT, Chief Judge
(concurring):
I
The findings of fact by the military judge1 and the evidence in the extensive record confirm what I had foreseen in my dissent from the denial of Lieutenant Cooke’s previous petition for extraordinary relief. See Cooke v. Ellis, 12 M.J. 17, 18 (C.M.A.1981) (Everett, C. J., dissenting). Therefore, in my view, petitioner would be entitled to the requested relief without any need to go beyond the provisions of the Manual for Courts-Martial concerning grants and promises of immunity. See para. 68A, Manual for Courts-Martial, United States, 1969 (Revised edition).
The military judge found from overwhelming evidence that “[bjeginning on 27 April 1981, Brigadier General Teagarden ... had actual and apparent authority to act as CINCSAC’s[2] legal spokesman on the Cooke investigation, and General Ellis, then CINCSAC, and Major General Pringle, Strategic Air Command (SAC) Chief of Staff, expressly relied upon General Tea-garden for all legal action in connection with this case.” 3 In view of this finding and the relationship established by statute between the convening authority, General Ellis, and his staff judge advocate, General Teagarden, see Article 6(b), Uniform Code of Military Justice, 10 U.S.C. § 806(b) — a relationship to which the principal opinion properly directs attention — the actions of the staff judge advocate as “legal spokesman” must be imputed to his client. In this connection, I observe that paragraph 68h, Manual, supra, does not require that a grant or promise of immunity be in writing or be personally signed by the officer exercising general court-martial jurisdiction. Indeed, unlike the situation where a particular action is specifically precluded by a federal statute or regulation, of. Federal Crop Insurance Corp. v. Merrill, 332 U.S. 380, 68 S.Ct. 1, 92 L.Ed. 10 (1947),4 the Manual contains no explicit prohibition against a convening authority’s delegation to his staff judge advocate of the power to negotiate a binding immunity grant, just as a district attorney might delegate such responsibility to a member of his staff. Also, it appears clear to me that, even though delegated authority may be insufficient to sustain action by the Government, cf. Unit*354ed States v. Kalscheuer, 11 M.J. 373 (C.M.A.1981), under some circumstances action taken under delegated authority may be sufficient to bind the Government.
Of course, in the case at bar, General Ellis did not merely appoint General Tea-garden to be his “legal spokesman” and then have no further contact with the investigation. According to General Teagarden’s own unrefuted testimony, he and General Ellis on May 9 or 10 discussed an administrative separation for Cooke. Since such a separation would have terminated military jurisdiction, it was the “functional equivalent” of a promise of immunity under paragraph 68A of the Manual. Thus, General Ellis, on the basis of briefings by General Teagarden, made a personal judgment that, under some circumstances, full disclosure by Lieutenant Cooke would be more important than trying him by court-martial for violations of the Uniform Code; and he entrusted General Teagarden with working out the details. Accordingly — unlike some cases in which our Court has not recognized promises of immunity, see, e.g., United States v. Werthman, 5 U.S.C.M.A. 440, 18 C.M.R. 64 (1955) — General Teagarden was not off on a “frolic of his own” in negotiating the conditions for immunity with petitioner’s counsel but was performing a mission assigned to him by his commander. Moreover, whether the analysis be in terms of due process or of failure to comply with a promise of immunity, I join Judge Fletcher in concluding that the Government cannot improve its legal position because its left hand did not know what its right hand was doing. Cf. Santobello v. New York, 404 U.S. 257, 262, 92 S.Ct. 495, 498, 30 L.Ed.2d 427 (1971).5
I am convinced that under paragraph 68A of the Manual, a promise or grant of immunity made by a subordinate on behalf of an officer exercising general court-martial jurisdiction may later be ratified by that official. Restatement (Second) of Agency §§ 82, 83, 84(1), 95, 98, and 99 (1957).6 Thus, if a subordinate acting for that commander — especially if it is his staff judge advocate — offers immunity and at a later time the commander ratifies the offer, then, once the accused meets its conditions, he cannot be prosecuted. Relying on the premise that silence unaccompanied by affirmative action is insufficient to constitute ratification, the military judge found that General Ellis never ratified the promise of immunity made by his “legal spokesman,” General Teagarden, to Cooke’s counsel. However, the unusual circumstances here— recounted by the lead opinion as part of its due process analysis — created an obligation for the commander to speak; and silence in the face of that obligation should be considered ratification. Cf. Weber v. Towner County, 565 F.2d 1001, 1008 (8th Cir. 1977); Gilmore v. Constitution Life Insurance Company, 502 F.2d 1344, 1348 (10th Cir. 1974); Advance Mortgage Corporation v. Guaranty Title Insurance Company, 416 F.2d 451, 454 (5th Cir. 1969); Greif Brothers Cooperage Corporation v. United States Gypsum Company, 341 F.2d 167, 175 (8th *355Cir. 1965); Updegrave v. Reliance National Investors Corporation, 337 F.2d 604 (9th Cir. 1964); Restatement, supra, § 94.7 Moreover, a message which General Ellis sent on May 26, 1981, to the Chief of Staff of the Air Force clearly met any legal requirement that ratification be shown by more than the silence of the principal.8 This message states in paragraph 4:
Lt Cooke was not completely forthcoming in his statement of 17 May 1981. This is indicated by reactions to questions 16,17, and 18 during the 21 May 1981 polygraph and his subsequent revelations following that polygraph which were not a part of his 17 May 1981 statement. He thereby abrogated any agreement which may have existed: Such agreement being absolutely and unequivocably conditioned on his being fully forthcoming during this opportunity to give a complete statement prior to, and I repeat, prior to the polygraph. The purpose of the polygraph was to establish Cooke’s truthfulness and completeness, rather than as a cathartic, insofar as any agreement to which SAC might have been a party or may have authorized.
After General Ellis sent this message on May 26 — which referred to “abrogating] any agreement which may have existed” and which explained why a polygraph test was required as part of “any agreement to which SAC might have been a party or may have authorized” — I am convinced that, for purposes of paragraph 68b, he had ratified the promise of immunity given by his staff judge advocate.9 Thus, no leeway remained for General Teagarden to suggest two weeks later that General Ellis had never authorized such a promise. Likewise, the message’s reference to a “statement of 17 May” demolishes the contention that any promise of immunity communicated by General Teagarden referred only to a prior statement made by petitioner on May 7.
II
If a due process analysis is used, the same result of dismissal is required. Judge Fletcher has demonstrated this in his analysis, with which I fully concur. Moreover, several appellate courts — in cases involving *356serious crimes — have refused on due process grounds to allow a prosecution to continue in violation of a pretrial agreement concerning results of a polygraph examination.
Thus, in People v. Reagan, 395 Mich. 306, 235 N.W.2d 581 (1975), the Michigan Supreme Court held that the prosecuting attorney was bound by an agreement to dismiss the prosecution if the defendant passed a polygraph examination. In that case, pursuant to the agreement, a nolle prosequi had been taken by leave of court after the defendant passed the polygraph examination given by a member of the Michigan State Police. In approving dismissal of the charges, the trial court was aware that the defendant had passed the polygraph test but did not know about the agreement between the defense and the prosecution. Subsequently, the prosecutor’s office entertained serious misgivings about the test results because of information “that, with respect to crimes such as defendant allegedly committed, a schizophrenic nature will sometimes distort polygraph test results,” id. 235 N.W.2d at 583, so “a new complaint” was filed “on the same charges” that had been nolle prossed. Defendant’s motion “to quash the information on the basis of the ... ‘agreement’ ” was denied, since the trial court did not perceive “that defendant had been in any way ‘prejudiced’ by withdrawal of the agreement.” Id. 235 N.W.2d at 584 (footnotes omitted). Thereafter, defendant was convicted by a jury of torturing a child and assault with intent to do great bodily harm.
After noting “that polygraph use by prosecutors’ offices, principally prior to the issuance of a complaint, is not uncommon, and indeed is a useful investigatory device,” id. 235 N.W.2d at 584-85 (footnote omitted), the Michigan Supreme Court observed that the “[defendant had much to gain and relatively little to lose by subjecting himself to the polygraph.” Nonetheless, the Court rejected the prosecution’s argument that the bargain lacked the consideration necessary to make it binding, for
[wjhile there is precedential reference to the concept of “consideration” for a bargain in the context of the administration of criminal justice, we feel that here the analogy to contract law is inappropriate. The standards of commerce do not govern, and should not govern, the administration of criminal justice.
Id. 235 N.W.2d at 585 (footnote omitted). The Court remarked that there was “record testimony indicating that the agreement with defendant was entered into with the knowledgeable concurrence of key members of the prosecutor’s staff,” and the situation was not one “where the prosecutor is misled by force of defendant’s connivance into a disadvantageous agreement or where facts not within the fair contemplation of agreement have come to light.” Accordingly, it reversed the conviction and discharged the defendant because
P]aw enforcement processes are committed to civilized courses of action. When mistakes of significant proportion are made, it is better that the consequences be suffered than that civilized standards be sacrificed.
Id. 235 N.W.2d at 587.
In State v. Davis, 188 So.2d 24 (Fla.App.1966), cert. denied, 194 So.2d 621 (Fla.1966), which was relied on in Reagan, defendant had been indicted for first-degree murder and had pleaded not guilty. Shortly before trial, the defendant and the prosecution agreed that a polygraph test would be administered by an appointed examiner and if the test showed deception, defendant would plead guilty to the lesser charge of manslaughter, but if the polygraph showed that defendant was telling the truth, the charges would be dismissed. After the test had been given, the appointed examiner indicated that defendant was telling the truth. A second polygraph examiner reached a different conclusion.10 Even so, the Florida Court of Appeals found the agreement en-forcible for
*357[defendant had agreed to plead guilty to manslaughter if the test was not in his favor, but the state had agreed to dismiss the case if the results indicated defendant was telling the truth. This was a pledge of public faith — a promise made by state officials — and one that should not be lightly disregarded.
Id. at 27.11
In Butler v. State, 228 So.2d 421 (Fla.App.1969), also cited in Reagan, defendant had agreed with the prosecutor that the prosecution for rape would be terminated if the polygraph indicated that defendant was telling the truth, but that if the test showed otherwise, the results could be used at trial or upon appeal. After the polygraph examiner concluded that defendant was truthful in denying participation in the alleged rapes, an order of nolle prosse was entered. Later the state commenced prosecution again; defendant was indicted and convicted. However, the appellate court reversed and, in quashing the indictment, commented:
Criminal prosecutions are, of course, a deadly serious undertaking. They are not a game and sportsmanship is perhaps not a factor. Even so, we feel that our historical ideals of fair play and the very majesty of our government command that an advantage as here reflected not be sanctioned.
Id. at 424-25.
In Workman v. Commonwealth, 580 S.W.2d 206 (Ky.1979), the defendant moved to dismiss the murder indictment — on which he had been convicted and sentenced to life imprisonment — because of a pretrial understanding that, if a polygraph examination indicated that he had no involvement in the homicide, the charge would be dismissed. In reversing the conviction and dismissing the indictment, the Kentucky Supreme Court observed (id. at 207):
It is plain that the Commonwealth, acting through its agents who had apparent if not actual authority, entered into an agreement with Workman to abandon their prosecution of him if he passed a polygraph examination given by the Kentucky State Police. It is equally apparent that even though he took and passed such examination on March 28, 1977, the Commonwealth took no steps to fulfill its bargain as late as November 21, 1977, when Workman asked the circuit court to enforce the bargain.
The question is not whether the Commonwealth’s bargain was wise or foolish. The question is whether the Commonwealth should be permitted to break its word.
The standards of the market place do not and should not govern the relationship between the government and a citizen. People v. Reagan, 395 Mich. 306, 235 N.W.2d 581, 585 (1975). “Our government is the potent, the omnipresent, teacher. For good or ill, it teaches the whole people by its example.” Olmstead v. United States, 277 U.S. 438, 485, 48 S.Ct. 564, 575, 72 L.Ed. 944, 960 (1928) (Brandéis, J., dissenting). If the government breaks its word, it breeds contempt for integrity and good faith. It destroys the confidence of citizens in the operation of their government and invites them to disregard their obligations. That way lies anarchy. We deal here with a “pledge of public faith — a promise made by state officials — and one that should not be lightly disregarded.” State v. Davis, Fla.App., 188 So.2d 24, 27 (1966).
“[N]o distinction can be taken between the government as prosecutor and the government as judge.” Olmstead v. United States, supra [277 U.S.] at 470, 48 S.Ct. at 575 (Holmes, J., dissenting). When as here, our historical ideals of fair play and substantial justice do not permit attorneys for the Commonwealth to disregard promises and fail to perform bargains, it does not permit the judge to allow such iniquities to succeed. Butler *358v. State, Fla.App., 228 So.2d 421, 424-25, 36 A.L.R.3d 1274, 1279 (1969).
Ill
In my earlier dissent in this case, I emphasized that, where, as here, the stakes are high, a suspect who has been asked for information — and his lawyer — must know that a promise of immunity which is given by a staff judge advocate possessing all the indicia of apparent authority and is reasonably relied on by the suspect will thereafter be judicially enforced. Otherwise, lips will remain sealed when it is vital to national security that they be unlocked.12 Although in this case an officer who may well have been a spy and traitor will escape military prosecution,13 it still is in the national interest that the promise of immunity be enforced. Likewise, it is in the national interest that the imperatives of due process, on which the principal opinion relies, be fully obeyed.
Accordingly, I join Judge Fletcher in granting the petition.14

. The findings are set forth in an appendix to the principal opinion.


2. Commander in Chief, Strategic Air Command.


. Finding 3.


. In the Merrill case, the Supreme Court, by a five-to-four vote, held that the Federal Crop Insurance Corporation was not liable for the actions of its agents under circumstances when a private corporation would have been. However, the Wheat Crop Regulations, on which the Government relied, not only limited liability but also had been specifically incorporated by reference in the application for crop insurance. Further, since the case arose in the context of a commercial transaction, its relevance in the administration of criminal justice is questionable. See, e.g., People v. Reagan, 395 Mich. 306, 235 N.W.2d 581, 585 (1975); Workmen v. Commonwealth, 580 S.W.2d 206 (Ky.1979).


. In light of Santobello v. New York, 404 U.S. 257, 92 S.Ct. 495, 30 L.Ed.2d 427 (1971), General Ellis must be viewed for legal purposes as if he had been personally aware of the information conveyed by various messages to the Headquarters of the Strategic Air Command, even though his staff may not have brought them to his personal attention. At some point, a commander must be charged with notice of facts whereof reasonable persons would anticipate that he should have known, regardless of the actual circumstances. Certainly imposing on a commander some responsibility for the acts or omissions of his subordinates is not a concept alien to military law or the law of war. In re Yamashita, 327 U.S. 1, 66 S.Ct. 340, 90 L.Ed. 499 (1946).


. “Ratification is the affirmance by a person of a prior act which did not bind him but which was done or professedly done on his account, whereby the act, as to some or all persons, is given effect as if originally authorized by him.” (§ 82).
“Affirmance is either (a) a manifestation of an election by one on whose account an unauthorized act has been done to treat the act as authorized, or (b) conduct by him justifiable only if there were such an election.” (§ 83). Section 17 — which concerns delegation to an agent — obviously is irrelevant to ratification, since for ratification to occur the principal must himself approve of the action purportedly undertaken by the agent in his name.


. One circumstance tending to establish ratification is the principal’s receipt of benefits as a result of the agent’s action. In oral argument Air Force counsel denied that any benefits were received as a result of Cooke’s disclosures. The classified information is at odds with this position and makes it obvious that some of petitioner’s revelations were of benefit to the Air Force in reassuring itself of its combat readiness. Furthermore, common sense would suggest that CINCSAC would wish — or should wish — to know if Cooke were a “lone wolf” or were acting in collaboration with others. Finally, it should be of some importance to the Strategic Air Command to learn how a potential traitor or spy can be placed in such a sensitive position and what precautions should be utilized henceforth to forestall a repetition of this occurrence.


. In a commendable effort to meet its obligations of full disclosure, the Air Force volunteered a copy of this message for consideration by our Court in ruling on Cooke’s previous petition for extraordinary relief. Of course, the message does not bear the personal signature of General Ellis and he may not have personally considered its implications; but when a written message is transmitted from the headquarters of one commander to another, the former cannot disavow its contents.


. The military judge found that, “[b]y approving ... [this] paragraph ..., General Ellis did not intend to adopt or ratify any agreement with the accused.” Finding 35. However, subjective intent is not always determinative; and for many purposes persons — even military commanders — are bound by their words, regardless of their state of mind. Thus, I conclude that, as a matter of law, the promise of immunity was ratified by an officer exercising general court-martial jurisdiction. Furthermore, undisputed testimony reveals that the Judge Advocate General and Deputy Judge Advocate General of the Air Force, the Director of the Air Force Judiciary, the Chief of Staff of the Air Force, and — at one point — even the General Counsel of the Department of Defense, were kept informed of the developments in the investigation of petitioner. In view of the awareness at such high levels that Cooke was being promised immunity from military prosecution if he made full disclosure, the argument for ratification is strengthened — whether or not any of these officials was “[a]n authority competent to order a person’s trial by general court-martial.” See para. 68h, Manual for Courts-Martial, United States, 1969 (Revised edition).


. In the case at bar, all the polygraph examiners — three, in fact — concluded petitioner was telling the truth.


. See also Chambers v. State, 146 Ga.App. 126, 245 S.E.2d 467, 469 (1978), which states: “We hold that agreements between counsel regarding conditions for taking a polygraph examination must be scrupulously adhered to by both sides.”


. A grant of testimonial immunity may provide a basis for prosecuting someone who refuses to testify in a court or administrative proceeding. Cf. 18 U.S.C. § 6001-05. However, it sometimes will not be as effective as a grant of transactional immunity in persuading a suspect to reveal incriminating information.


. Like Judge Fletcher, I shall not discuss here whether the actions of the convening authority and his staff judge advocate had an effect only on the Air Force’s right to try petitioner by court-martial or whether he still might be tried in a federal district court for his alleged violation of 18 U.S.C. § 793(d). On this issue the argument for the Government is strengthened by the circumstance that some of the discussions with petitioner and his counsel apparently were not in terms of transactional immunity from prosecution but instead centered on prompt administrative separation from the Air Force — which in itself would only preclude military prosecution, but would not affect otherwise existing federal criminal jurisdiction. But cf. United States v. Kirsch, 15 U.S.C.M.A. 84, 95, 35 C.M.R. 56, 67 (1964).


. Since we grant the petition for extraordinary relief on other grounds, there is no occasion to consider such issues as these: (a) Since the Director of the Air Force Judiciary and the Chief of the Air Force Trial Judiciary were involved in the investigation and preparation of the case for prosecution, did this render all Air Force military judges subject to challenge in this case? (b) Since a substantial amount of the government’s evidence would be tainted— even under the analysis by Judge Cook and by the trial judge — would this taint affect the Article 32 investigation in any way, and, if so, would delay for further pretrial investigation, while Cooke remained in confinement, lead to speedy trial problems?